SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:0-18847 INDIANA COMMUNITY BANCORP (Exact name of registrant as specified in its charter) Indiana35-1807839 (State or other Jurisdiction(I.R.S. Employer of Incorporation or Organization)Identification No.) 501 Washington Street, Columbus, Indiana 47201 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(812) 522-1592 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronicallyand posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X]NO [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of August 3, 2011. Common Stock, no par value – 3,422,379 shares outstanding INDIANA COMMUNITY BANCORP FORM 10-Q INDEX PageNo. PART I.FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Shareholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk 21 Item 4.Controls and Procedures 21 PART II. OTHER INFORMATION Item 1.Legal Proceedings 21 Item 1ARisk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3.Defaults Upon Senior Securities 22 Item 4.Removed and Reserved 22 Item 5.Other Information 22 Item 6.Exhibits 22 Signatures 23 Exhibit Index 24 - 2 - INDIANA COMMUNITY BANCORP CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, December 31, Assets: (unaudited) Cash and due from banks $ $ Interest bearing demand deposits Cash and cash equivalents Securities available for sale at fair value (amortized cost $237,077 and $227,331) Loans held for sale (fair value $2,503 and $7,827) Portfolio loans: Commercial and commercial mortgage loans Residential mortgage loans Second and home equity loans Other consumer loans Total portfolio loans Unearned income ) ) Allowance for loan losses ) ) Portfolio loans, net Premises and equipment Accrued interest receivable Other assets TOTAL ASSETS $ $ Liabilities and Shareholders’ Equity: Liabilities: Deposits: Demand $ $ Interest checking Savings Money market Certificates of deposits Retail deposits Public fund certificates Wholesale deposits Total deposits FHLB advances Short term borrowing Junior subordinated debt Other liabilities Total liabilities Commitments and Contingencies Shareholders' equity: No par preferred stock; Authorized:2,000,000 shares Issued and outstanding: 21,500 and 21,500 shares;Liquidation preference $1,000 pershare No par common stock; Authorized: 15,000,000 shares Issued and outstanding: 3,422,379 and 3,385,079 shares Retained earnings, restricted Accumulated other comprehensive income (loss), net ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements - 3 - INDIANA COMMUNITY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share and per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest Income: Short term investments $
